IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


CRAIG JOHNSON,

             Appellant,

 v.                                                    Case No. 5D15-3328

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed March 4, 2016

3.850 Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

Craig Johnson, Perry, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee,   and     Rebecca Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Appellee.


PER CURIAM.

      Craig Johnson (“Johnson”) was convicted of possession of oxycodone, possession

of cocaine with intent to sell, possession of cannabis, and possession of drug

paraphernalia. Johnson appeals the summary denial of his motion for postconviction

relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Johnson raises several

claims, and we affirm as to each, except part of his third claim. In claim three, Johnson
alleges in part that his trial counsel was ineffective for failing to object to erroneous jury

instructions on constructive possession because the trial court failed to instruct the jury

that “if a person does not have exclusive possession of a controlled substance,

knowledge of its presence may not be inferred or assumed.” See Fla. St. Jury Instr.

(Crim.) 25.2 (2012). As to that part of claim three, we reverse and remand this case for

the trial court to attach portions of the record that conclusively refute the claim or to hold

an evidentiary hearing. As to the remainder of the allegations contained in claim three,

we affirm.


       AFFIRMED in part; REVERSED in part; REMANDED.


SAWAYA, TORPY and BERGER, JJ., concur.




                                              2